Appeal from an order which denied appellant’s motion for summary judgment dismissing the first cause of action as to it, and dismissing the second cause of action (Rules Civ. Prae., rules 113-114). The complaint contains four causes of action, the first of which is to recover' damages for unlawful conspiracy to breach appellant’s contract with plaintifi-respondent. The second cause of action is to recover damages from appellant for said breach. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur. [16 Misc 2d 858.]